IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38389

RYLAND DOYLE SCHUSTER,                           )     2011 Unpublished Opinion No. 705
                                                 )
       Petitioner-Appellant,                     )     Filed: November 16, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
STATE OF IDAHO,                                  )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Payette County. Hon. Susan E. Wiebe, District Judge.

       Order denying motion for relief from judgment, affirmed.

       Ryland Doyle Schuster, Payette, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
MELANSON, Judge
       Ryland Doyle Schuster appeals from the district court’s denial of his I.R.C.P. 60(a)
motion for relief from judgment or order. For the reasons set forth below, we affirm.
       Schuster plead guilty to one count of rape, I.C. § 18-6101, and two counts of sexual abuse
of a child, I.C. § 18-1506. The district court sentenced Schuster to concurrent unified terms of
fifteen years, with minimum periods of confinement of nine years. Schuster filed an I.C.R. 35
motion for reduction of his sentences, which was denied by the district court. Schuster then filed
a pro se application for post-conviction relief. The district court granted Schuster’s application
and ordered that Schuster be resentenced. Schuster was resentenced to concurrent unified terms
of fifteen years, with minimum periods of confinement of nine years. Schuster then filed a
second Rule 35 motion to correct an illegal sentence, which the district court denied. Schuster’s
judgments of conviction and sentences were affirmed by this Court in an unpublished opinion.
State v. Schuster, Docket Nos. 30679 and 30996 (Ct. App. Dec. 15, 2005).




                                                1
          In 2007, Schuster filed a successive application for post-conviction relief. The state filed
an answer to the application and Schuster filed a response to the state’s answer, but no further
action was taken on the case. In April 2010, the district court issued a notice of proposed
dismissal pursuant to I.R.C.P. 40(c), which provided the case would be dismissed in the absence
of a showing by written affidavit filed on or before April 30, 2010, setting forth specific facts
justifying retention of the case. On April 26, 2010, Schuster filed a motion asking for an
extension of time. The record does not contain an order granting Schuster’s motion for extension
of time or any additional filings by Schuster. On June 1, 2010, the district court issued an order
dismissing Schuster’s application for post-conviction relief without prejudice. On June 15, 2010,
Schuster submitted a proposed order to reopen his application, which the district court denied.
          The register of actions (ROA) included in the record on appeal indicates that Schuster
filed a motion for relief from judgment pursuant to I.R.C.P. 60(a) and an affidavit in support
thereof. The ROA also indicates a hearing was held on Schuster’s Rule 60(a) motion on
November 5, 2010, but no transcript or minutes from the hearing were included in the record on
appeal.
          Schuster appeals from the denial of his Rule 60(a) motion for relief from judgment.
Schuster has not, however, included any of the documents or transcripts relating to his Rule
60(a) motion. Importantly, neither the motion nor supporting affidavit is in the record and there
is there no indication reflecting any reason for the denial of the motion. It is the responsibility of
the appellant to provide a sufficient record to substantiate his or her claims on appeal. Powell v.
Sellers, 130 Idaho 122, 127, 937 P.2d 434, 439 (Ct. App. 1997). In the absence of an adequate
record on appeal to support the appellant’s claims, we will not presume error. Id. Accordingly,
the district court’s order denying Schuster’s Rule 60(a) motion is affirmed. Costs on appeal are
awarded to the respondent, State of Idaho.
          Judge LANSING and Judge GUTIERREZ, CONCUR.




                                                   2